DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 21 June, 2021.
Claims 1, 11, 12, 18, 21 – 23, 25 and 26 have been amended.
Claims 1, 3, 4, 7, 10 – 12, 14, 15 and 17 - 26 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June, 2021 has been entered.
Notice of Supervisory Review

This application has been pending five years or more.  Consistent with MPEP 707.02, it has been considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below.

[SPE Signature Line]



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019). 
Claim 12 is representative. Claim 12 recites: 
A method for predicting health care spend for a population, the method comprising:
receiving member data for a plurality of members of the population, wherein the member data comprises data related to wellness incentive program data, one or more medical conditions, and demographic information;
determining a healthcare spend value utilizing a multivariable repeated-measures linear regression model measuring the member data of the plurality of members of the population;
wherein the healthcare spend value is determined by:
measuring, via the multivariable repeated-measures linear regression model, the demographic information associated with the health care spend value;
subsequent to measuring the demographic information, identifying health care spend value averages associated with the one or more medical conditions and inputting the health care spend value averages into the multivariable repeated-measures linear regression model; and
subsequent to identifying the health care spend value averages associated with the one or more medical conditions, inputting the wellness incentive program data to the multivariable repeated-measures linear regression model; 
subsequent to determining the health care spend value, receiving an indication of a modification of an input value corresponding to participation information corresponding to the wellness incentive program data;
based on the modification of the input value corresponding to the participation information, determining a modified health care spend value by inputting the input value corresponding to the participation information to the multivariable repeated-measures linear regression model;
based on the modifies health care spend value providing a savings compared to the health care spend value, adjusting a wellness incentive program based on the modification of the input value.
Claim 18 recites medium with instructions executed by a processor, and Claim 1 recites a system that executes the steps of the method recited in Claim 12.
Claims 1, 3, 4, 7, 10 – 12, 14, 15 and 17 - 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
determining a healthcare spend value utilizing a multivariable repeated-measures linear regression model measuring the member data of the plurality of members of the population;
wherein the healthcare spend value is determined by:
measuring, via the multivariable repeated-measures linear regression model, the demographic information associated with the health care spend value;
subsequent to measuring the demographic information, identifying health care spend value averages associated with the one or more medical conditions and inputting the health care spend value averages into the multivariable repeated-measures linear regression model; and
subsequent to identifying the health care spend value averages associated with the one or more medical conditions, inputting the wellness incentive program data to the multivariable repeated-measures linear regression model; 
subsequent to determining the health care spend value, receiving an indication of a modification of an input value corresponding to participation information corresponding to the wellness incentive program data;
based on the modification of the input value corresponding to the participation information, determining a modified health care spend value by inputting the input value corresponding to the participation information to the multivariable repeated-measures linear regression model;
based on the modified health care spend value providing a savings compared to the health care spend value, adjusting a wellness incentive program based on the modification of the input value.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 12, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk. 

As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
The claims, as illustrated by Claim 1, also recite a mathematical formula or relationship. The claims determine a total healthcare spend value for a population of patients for a year by aggregating historical data related to healthcare costs by demographic information about the population, averages costs for various medical conditions in the population and the effect of various wellness programs on the costs. The claims provide for a user input to analyze “what-if” scenarios including what the total average spend would be if the percentage of the population that participates in a wellness program were to change. Projected savings achieved may be determined by determining the difference between the historical total spend from the modified spend. The claims use a “multivariable repeated measures linear regression model”, which is a well-known As such, the claims recite a mathematical formula or relationship.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
A computerized system comprising one or more processors; and computer storage memory having computer-executable instructions stored thereon; one or more non-transitory computer-storage media having computer-executable instructions stored thereon;
receiving member data for a plurality of members of the population, wherein the member data comprises data related to wellness incentive program data, one or more medical conditions, and demographic information.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea  
The processor, memory and storage media are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Additionally, receiving member data is an insignificant extra-solution data gathering step. There is no inventive technique for receiving this information, which is disclosed as being received from various data sources over a network, for example from a database. Similarly, receiving a human input of changes to demographic, medical condition or wellness values at a graphical user interface is an insignificant data gathering step. Displaying results of the analysis on a generic web-based application is an insignificant post-solution activity. 
Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract spend determination process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract spend determination process. Receiving data, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Storing and retrieving information from memory is a routine and conventional computer function as in Versata and OIP Tech. Similarly, displaying the results of the analysis merely appends a conventional post solution activity to the abstract process. Displaying the analysis results on a convention web-based application is a convention computer function as in Electric Power Group. As such, the additional element do not provide an inventive concept that transforms the claims into a patent eligible invention. A user interface configured to input value changes to be used in the analysis is a convention computer function as in Fairwarnings. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computerized system/processor and memory with instructions, graphical user interface, computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently 
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of member data (3, 4, 14, 19); types of spend data (7, 15); types of input editable data (9, 11, 23 - 25); ICD codes (10); calculations for a plurality of time periods (17, 20); types of information displayed in the GUI (21, 22, 25); or that recite additional abstract ideas including: log transforming the set of member data (4); providing recommendations based on comparing current and modified spend values (26) (The specification discloses that a clinician provides recommendation to members – i.e. a mental process). The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1, 3, 4, 7, 9 – 11 and 18 - 24 merely add the generic hardware In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
The U.S.C. 112 Rejections
Applicant's arguments filed 21 June, 2021 with respect to the U.S.C. 112(a) rejection have been fully considered and they are persuasive. The rejection is withdrawn. 
The U.S.C. 101 Rejections
Applicant's arguments filed 21 June, 2021with respect to the U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed to an abstract idea because the claims integrate any abstract idea into a practical application by adjusting a wellness incentive program. Applicant asserts that “adjustments to the wellness incentive program refers to a change in the regimen administered to the patient” citing paragraph 0045 of the specification and Vanda/Mayo. Examiner disagrees. 
The specification, as cited, makes it clear that the adjustments to a wellness program may include “recommendations to a user” for “adjustments to an exercise program”, as asserted by the Applicant. Additionally, an incentive may be adjusted or offered when it has been determined that the incentive makes participation in exercise programs go up. Here, Examiner construes an adjustment to a wellness program incentive as excluding adjustments to the exercise program itself and vice versa. If a financial reward is offered for participating in the exercise program, the program itself is unchanged; only the participation level of the population changes. Additionally, administration of a particular treatment or prophylaxis, for a particular medical condition, for a particular patient as in Vanda, even if the claims were to be limited to adjusting an exercise program itself. It is unclear how to “administer” an exercise program as a treatment or prophylaxis as described in Vanda, which requires a physical act. Further, the exercise program here is not intended to treat a particular patient, but a population; is not intended to treat a particular medical condition, but reduce cost; and is not intended to treat a patient with a particular treatment. Exercise may be broadly construed as any activity undertaken by a patient. This would be similar to Vanda reciting a treatment using a medication instead of the specific medication recited in the claims. 
Applicant further argues improvements provided by the claims such as impact on spend “to more effectively focus available resources”. Improving the allocation of resources is not the kind of improvement discussed in MPEP 2106.05(a) which discuss improvement to a computer or another technology.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2015/0347977 A1 to King et al. discloses a system and method for optimizing wellness program spending by evaluating the effectiveness of wellness programs and adjusting spending based thereon.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/
Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 1 July, 2021